Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10,312,281 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comment
2.	The Amendment with the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
3.	Claims 31-51 and 53-64 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 31-51 and 53-64 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed light-detecting device comprising the insulating layer has a first thickness corresponding to the peripheral region and a second thickness corresponding to the pixel region, the first thickness is different than the second thickness, the pad wiring line is disposed above the first thickness of the insulating layer, a light reception opening is disposed above the second thickness of the insulating layer, and a portion of a light reception surface of the pad wiring line is exposed, in combination with the remaining claimed limitations of claim 31; the claimed electronic apparatus comprising the insulating layer .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897